Citation Nr: 1642586	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  16-37 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a heart disability. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for prostate cancer, and if so, whether the reopened claim should be granted.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to February 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for PTSD, a heart disability and prostate cancer, as well as entitlement to a TDIU rating. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for psychiatric disability, heart disability and prostate cancer, and entitlement to a TDIU rating have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  
An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In October 2016, the Veteran indicated in writing that he wished to withdraw his appeal for service connection for a psychiatric disability, a heart disability and prostate cancer, as well as entitlement to a TDIU rating in a VA Form 21-4138 Statement in Support of Claim.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issues must be dismissed. 


ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder is dismissed.

The appeal for entitlement to service connection for a heart disability is dismissed.

The appeal for entitlement to service connection for prostate cancer is dismissed.

The appeal for entitlement to a TDIU rating is dismissed.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


